         Case 1:19-cr-10418-GAO Document 10 Filed 10/30/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                                                     Criminal No
UNITED STATES OF AMERICA

                                                     Violations:
                V.


                                                     Count One: Conspiracy to Distribute and to
BRANDON GREENBERG, a/k/a "Brandon
                                                     Possess with Intent to Distribute 500 Grams or
Valentine," a/k/a "Adrian,"
                                                     More of a Mixture and Substance Containing
                                                     Methamphetamine
                     Defendant
                                                     (21U.S.C. § 846)

                                                     Count Two: Distribution of 500 Grams or More
                                                     of a Mixture and Substance Containing
                                                     Methamphetamine; Aiding and Abetting
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(A)(viii); 18
                                                     U.S.C. § 2)

                                                     Count Three: Distribution of 50 Grams or More
                                                     of a Mixture and Substance Containing
                                                     Methamphetamine
                                                     (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(viii))

                                                     Forfeiture Allegation:
                                                     (21 U.S.C. § 853)

                                         INDICTMENT


                                         COUNT ONE
               Conspiracy to Distribute and to Possess with Intent to Distribute
         500 Grams or More of a Mixture and Substance Containing Methamphetamine
                                      (21 U.S.C. § 846)

 The Grand Jury charges:

       From at least in or about November 2018 through at least on or about July 23, 2019, in

Boston and Somerville, in the District of Massachusetts, and Phoenix, in the District of Arizona,

and elsewhere, the defendant,

            BRANDON GREENBERG, a/k/a "Brandon Valentine," a/k/a "Adrian,"

                                                1
Case 1:19-cr-10418-GAO Document 10 Filed 10/30/19 Page 2 of 6
Case 1:19-cr-10418-GAO Document 10 Filed 10/30/19 Page 3 of 6
Case 1:19-cr-10418-GAO Document 10 Filed 10/30/19 Page 4 of 6
Case 1:19-cr-10418-GAO Document 10 Filed 10/30/19 Page 5 of 6
Case 1:19-cr-10418-GAO Document 10 Filed 10/30/19 Page 6 of 6
